DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicants’ election without traverse of Group I (claims 1-8 and 11) in the reply filed on 07/12/2022 is acknowledged.
3.	Claims 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/22/2022.

Claim Objections
4.	Claims 1, 7-8, and 11 are objected to because of the following informalities:  
	As to Claim 1: The applicants are advised to replace “the fumed silica” recited in claim 1, line 10, with the new phrase “the hydrophobic fumed silica”. 
	As to Claim 7: The applicants are advised to replace “The composition of claim 1” recited in claim 7 with the new phrase “The adhesive composition of claim 1” (Emphasis added).
	As to Claim 8: The applicants are advised to replace “The composition of claim 1” recited in claim 8 with the new phrase “The adhesive composition of claim 1” (Emphasis added).
	The applicants are also advised to replace the claimed “including further” with the new phrase “wherein the adhesive composition further includes”. 
	As to Claim 11: The applicants are advised to add comma (,) after the claimed phrase “bonding automotive parts”. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Haag et al. (WO 2016/007324; utilized US 2017/0107408 as its Equivalent).
	It is noted that Haag et al. (WO 2016/007324) is used for date purposes only, and all paragraph numbers cited below refer to its equivalent, namely, US 2017/0107408. 
	As to Claims 1-2, 4-6, and 8: Haag et al. disclose a delayed curing high Tg crash durable adhesive (see title and abstract), comprising an epoxy component that may be selected from a liquid epoxy resin derived from bisphenol A and a toughener (corresponding to the claimed liquid resin system) and a latent hardener that may be selected from, among other things, dicyandiamide (which according to present claim 6 corresponds to the claimed a curative material comprising at least one latent heat-activated curing agent) (Paragraphs [0001], [0017], [0021]-[0026], and [0033]).  Haag et al. also disclose that the toughener may be selected from a polyphenolic capped polyurethane (Paragraphs [0026]-[0027]) as required by present claim 4.  Haag et al. further disclose the addition of mineral fillers, curing accelerator and liquid resin different from the liquid epoxy resin derived from bisphenol A (Paragraphs [0021]-[0025], [0031], and [0036]).
	However, Haag et al. do not mention the claimed solid material comprising at least one hydrophobic fumed silica (where a fumed silica is treated with at least one grade of poly(dimethylsiloxane)) with sufficient specificity to constitute anticipation within the meaning of 35 USC 102. 
	Nevertheless, Haag et al. do disclose using more than 10 wt% of fillers that may be selected from, among other things, hydrophobic fumed silica such as AEROSIL R2021 (corresponding to the claimed solid material comprising at least one hydrophobic fumed silica where fumed silica treated with at least one grade of poly(dimethylsiloxane)) for the purposes of ultimately preparing adhesives with good mechanical properties (Paragraphs [0001], [0006], and [0031]-[0032]).  Thus, it would have been obvious to one of ordinary skill in the art to select the claimed solid material comprising at least one hydrophobic fumed silica where fumed silica treated with at least one grade of poly(dimethylsiloxane) as one of the fillers for the purposes of ultimately preparing adhesive with good mechanical properties as suggested by Haag et al. 
	Moreover, Haag et al. disclose that suitable and desired viscosity of liquid resin system, e.g., liquid epoxy resin, may be obtained by adjusting its proportions, thereby permitting better processability (Paragraphs [0021]-[0026]).  Thus, it would have been obvious to one of ordinary skill in the art to employ optimum or workable proportions of the liquid resin system (including liquid epoxy resin) for the purposes of obtaining desired viscosity, inclusive of those claimed, with a reasonable expectation of successfully permitting better processability as suggested by Haag et al. 
	Additionally, since Haag et al.’s adhesive is identical or substantially identical to that claimed as explained above, Haag et al.’s adhesive is also capable of being pumpable at the claimed particular temperature (corresponding to the claimed rheology) (Paragraph [0041]).  See MPEP section 2113.01 “Products of identical chemical composition cannot have mutually exclusive properties.   A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”
	As to Claim 3: Haag et al. disclose using more than 10 wt% of fillers that may be selected from, among other things, hydrophobic fumed silica, and at least 10 wt% of a liquid epoxy resin and up to 30 wt% of polyphenolic capped polyurethane toughener (corresponding to the claimed liquid resin system) for the purposes of preparing adhesives with good mechanical properties (Paragraphs [0001], [0006], [0008] and [0025]-[0032]).  Thus, it would have been obvious to one of ordinary skill in the art to employ optimum or workable amounts of the hydrophobic fumed silica and liquid resin system, corresponding to the claimed weight ratio, with a reasonable expectation of successfully obtaining adhesives with good mechanical properties suggested by Haag et al.  
	As to Claim 7: The claimed wash-off resistant property, i.e., adhesive does not flow more than about 7 mm on oil metal panels when exposed to spray wash-off testing conditions, would have naturally followed from the suggestion of Haag et al. since the adhesive suggested by Haag et al. is identical or substantially identical to that claimed.  See MPEP section 2145, II (“The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious”).  See also MPEP section 2113.01 “Products of identical chemical composition cannot have mutually exclusive properties.   A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”

6.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Haag et al. (WO 2016/007324; utilized US 2017/0107408 as its Equivalent) in view of Bradley et al. (WO 2014/176512; utilized US 2016/0108297 as its Equivalent).
	It is noted that Bradley et al. (WO 2014/176512) is used for date purposes, and all paragraph numbers cited below refer to its equivalent, namely US 2016/0108297.  
	The disclosure with respect to Haag et al. in paragraph 5 is incorporated here by reference.  As mentioned supra, Haag et al. would have suggested the claimed epoxy-based crash durable adhesive composition that is pumpable and wash-off resistant.  Haag et al. further disclose that its adhesive is useful for bonding automotive parts (Paragraphs [0002] and [0006]), but do not specifically mention using its adhesive as an epoxy based adhesive paste as required by claim 11.
	Nevertheless, Bradley et al. disclose it is now to use epoxy based adhesive for paste suitable for bonding automotive parts (Paragraphs [0001], [0008]-[0010] and see also abstract).  Thus, it would have been obvious to one of ordinary skill in the art use the claimed epoxy-based crash durable adhesive composition taught by Haag et al. for adhesive paste, with a reasonable expectation of successfully using the same for bonding automotive parts as suggested by Bradley et al. 

Correspondence
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 According to the attached NPL, AEROSIL R202 is known to be a fumed silica after-treated with polydimethylsiloxane.